Notice of Pre-AIA  or AIA  Status
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-23, as originally filed, are currently pending and have been considered below.
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Response to Amendment
4.        The amendment filed on August 17, 2022 has been entered and considered by the examiner. By
the amendment, claim 1, 11 and 21 are amended. 


Response to prior art Arguments
5.          Applicant's arguments filed 08/17/2022 have been fully considered. Applicants' arguments regarding the newly added limitations (“wherein the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry, and wherein the features in the geometry represent objects in the physical structure that are rotationally periodic”) are addressed in the rejection below. New art is added. See office action.

Claim Rejections - 35 USC § 103
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



8.         Claims 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (PUB NO: JP2019049792A1) and further in view Shepherd (Topologic and geometric constraint-based hexahedral mesh generation. Vol. 68. No. 03. 2007. (Year: 2007)). 

Regarding claim 11
Kenji teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising, (see para 13-14 and fig 5- the analysis system includes a computer 201, a display device 202, a storage medium 203, and an input device 204. In FIG. 5, the storage medium 203 such as a large capacity hard disk is installed outside the computer 201, but may be installed inside. A main storage unit such as a semiconductor memory and an arithmetic unit such as a CPU are provided inside the computer 201, and the arithmetic unit processes the program loaded in the main storage unit to follow an algorithm) the method comprising:

identifying a master region to represent a periodic pattern of a geometry, the geometry representing a physical structure in a simulation of the physical structure that has the periodic pattern; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. )


the features in the geometry represents objects in the physical structure that are rotationally periodic. (see para 33-In the analysis system of the embodiment described above, the object to be analyzed is a rotating machine comprising a rotor and a stator, but in this embodiment, a structure having an arbitrary shape having a periodic structure is to be analyzed.)

generating a mesh based on the identified master region, (see fig 3 and para 18- Further, the computer 201 performs mesh division processing on the basic area 102 of FIG. 2 to obtain the basic area mesh 112 shown in FIG. 3.)

the mesh including non-planar boundary at a boundary between patterns in the periodic pattern (see para 20 and see fig 3- Further, predetermined periodic boundary conditions are automatically set on the two periodic boundary surfaces 51 and 52 shown in FIG. 1. See para 23- 24-According to the present invention, the number of copies of the mesh-divided basic area and the rotation angle of each of the basic areas are calculated by a computer and automatically copied, and the periodic boundary conditions are also automatically set after copying. Next, a second embodiment in which the method of determining the number of copies of the basic area is different from the first embodiment will be described with reference to FIGS. 7 and 8. See also para 33- a structure having an arbitrary shape having a periodic structure is to be analyzed.)

wherein the master region is only a portion of the representation of the physical structure. (see para 16-A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. As in FIG. 1, the rotor basic area 12 and the stator basic area 22 are in contact at the slide surface 3.)

Kenji does not teach the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry, 

In the related field of invention, Shepherd teaches the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry;(see page 43- Define the region or elements to be refined - The hexahedra in the refinement region are replaced with a predefined template of smaller elements. see page 115-117- In Figure 6.3 we demonstrate several successive spherical cuts from a single hexahedral mesh of a cubical geometry. Where two sheets intersect, the result is a string of mesh edges that align with the cut enabling the sharp features in the resulting model to be recognized. Figure 6.4 lists the resulting quality of each of the elements demonstrating the overall high quality of the resulting mesh. See page 161- to create the new solid model we often utilized this topology in creating the new geometric features in the original solid-model. See also section 4.3-Minimal mesh)


    PNG
    media_image1.png
    414
    846
    media_image1.png
    Greyscale


Examiner note: The 3rd cut as the optimal cut with minimum geometry intersection since the element count is smaller than other cuts. Spherical cuts is the cut line.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by Kenji   to include the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry as taught by Shepherd in the system of Kenji   in order to demonstrate construction of hexahedral meshes for multi-surface geometric solids by introducing multiple fundamental sheets to satisfy the hexahedral mesh generation constraints for the geometric solid.(See Abstract, Shepherd)

Regarding claim 12
Kenji   does not teach wherein the identifying comprises detecting the cut line through the master region having the minimal intersection. 

However, Shepherd further teaches detecting the cut line through the master region having the minimal intersection; (see page 43- Define the region or elements to be refined - The hexahedra in the refinement region are replaced with a predefined template of smaller elements. see page 115-117- In Figure 6.3 we demonstrate several successive spherical cuts from a single hexahedral mesh of a cubical geometry. Where two sheets intersect, the result is a string of mesh edges that align with the cut enabling the sharp features in the resulting model to be recognized. Figure 6.4 lists the resulting quality of each of the elements demonstrating the overall high quality of the resulting mesh. See also section 4.3-Minimal mesh)

    PNG
    media_image1.png
    414
    846
    media_image1.png
    Greyscale


Examiner note: The 3rd cut as the optimal cut with minimum geometry intersection since the element count is smaller than other cuts. Spherical cuts is the cut line.


Regarding claim 13
Kenji   further teaches wherein the generating comprises generating a plurality of mesh regions within the identified master region.(see para-31 According to the present invention, since it is possible to create an analysis area of a multiple of that for the minimum analysis area mesh created by default, when the user needs a mesh of the entire rotating machine, the request is easily met. See also para 005- According to a method and a computer program, "a shape model is divided into a plurality of symmetry regions based on information on a shape model of a rotating body having rotational symmetry and / or mirror symmetry with each other and information on a plurality of symmetry regions.)




Regarding claim 14
Kenji   further teaches wherein a result from the simulation is used to design the physical structure or is used to modify the design of the physical structure or is used to configure a fabrication or manufacturing process for the physical structure.(see para 002-003-When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. As an automatic periodic structure mesh generation method of a typical rotating machine, the periodic structure of the whole model is examined, a basic partial model of the periodic structure is detected, this portion is divided into meshes, and this basic partial model mesh is copied There is a method to generate an analysis domain mesh.)



Regarding claim 15
Kenji   does not teach wherein the non-planar boundary is constructed based on the cut line.

However, Shepherd further teaches wherein the non-planar boundary is constructed based on the cut line. (see page 152-153-Schneider’s introduced a problem in hexahedral mesh generation of a pyramid with a simple primitive quadrilateral mesh on each of the boundary surfaces of the pyramid (see Figure 7.6) Another hexahedral solution for a geometric pyramid is to divide the pyramid in half across one of the diagonals of the base and use a tet-to-hex scheme on the two resulting tetrahedra (see Figure 7.8). This solution contains 8 hexahedra, and is also a fundamental mesh of the pyramid containing seven sheets (one for each surface of the pyramid plus two additional sheets aligned with the diagonal cut that satisfy interior topologic constraints for the geometric vertex at the apex of the pyramid))

Regarding claim 16
Kenji does not teach wherein, the generated mesh based on the identified master region is duplicated to generate a conformal mesh for the geometry that represents a physical structure in the simulation.

However, Shepherd further teaches wherein, the generated mesh based on the identified master region is duplicated to generate a conformal mesh for the geometry that represents a physical structure in the simulation. (see section 3.3.1 and page 40-43-the dicing method is an efficient tool for duplicating sheets multiple times within an existing mesh. The generation of these very large, refined meshes is accomplished by copying each of the existing sheets and placing them in a parallel configuration to the sheet being copied. Pillowing algorithm results in a fully-conformal mesh with the new sheet inserted between the original two element sets. Because individual pillowing operations can be slow, refinement algorithms utilize precreated templates to increase the element density. These templates and the algorithms that insert them ensure manifold sheet structures within the mesh to maintain mesh validity.)

Regarding claim 18
Kenji   further teaches wherein the generating comprises detecting a plurality of regions at the boundary between patterns, (see para-31 According to the present invention, since it is possible to create an analysis area of a multiple of that for the minimum analysis area mesh created by default, when the user needs a mesh of the entire rotating machine, the request is easily met) 

Kenji   does not teach the plurality of regions being excluded from being meshed. 

However, Shepherd further teaches the plurality of regions being excluded from being meshed. (see page 36- The plastering algorithms start with a quadrilateral meshed boundary and place hexahedra individually onto the quadrilaterals in an advancing front manner. The original algorithm was entirely heuristic, with little knowledge of the sheet structure associated with hexahedral meshes. The resulting algorithm often finalized with void regions where the algorithmic heuristics were exhausted and no additional hexahedra could be placed to close the void region.)

Regarding claim 20
Kenji further teaches wherein the generated plurality of mesh regions within the identified master region include a base mesh and a duplicate mesh, (see para 22-when the mesh copy button 72 is pressed, copy processing is performed based on the basic area mesh 112, and an analysis area mesh 111 is generated as shown in FIG. 6C.)
a boundary region of the duplicate mesh sharing an identical characteristic as a region in the base mesh at the boundary between patterns in the periodic pattern.(see para 20-After copying the basic area mesh 112, since the nodes constituting the mesh overlap, one of the overlapping nodes is deleted as necessary, and the double node is made a single node. Further, predetermined periodic boundary conditions are automatically set on the two periodic boundary surfaces 51 and 52 shown in FIG.2 In addition, since the automatic setting of the period boundary condition performed here can utilize a well-known technique. See para 30-The copy execution procedure of the analysis area mesh 111 to the analysis area mesh 120 is the same as when the minimum analysis area mesh 111 is generated from the basic area.)



9.            Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (PUB NO: JP2019049792A1) and further in view Shepherd (Topologic and geometric constraint-based hexahedral mesh generation. Vol. 68. No. 03. 2007. (Year: 2007)) and further in view of MATSUNAGA (JP2011191896A). 


Regarding claim 17
The combination of Kenji   and Shepherd does not teach wherein the generated plurality of mesh regions maintains a matching boundary condition at the boundary between patterns in the periodic pattern of the geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern. 

In the related field of invention,  MATSUNAGA  teaches wherein the generated plurality of mesh regions maintains a matching boundary condition at the boundary between patterns in the periodic pattern of the geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern. (see para 59-Returning to FIG. 4, the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model Generate a mesh for. FIG. 10 is an exemplary diagram of a mesh generated by the mesh generation device 1 according to Embodiment 1 of the present invention. The adaptive analysis is performed each time the rotor 31 is rotated while maintaining the symmetry)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by Kenji   to include wherein the generated plurality of mesh regions maintains a matching boundary condition at the boundary between patterns in the periodic pattern of the geometry that represents a physical structure in a simulation of the physical structure that has the periodic pattern as taught by MATSUNAGA  in the system of Kenji   in order to generate a mesh for performing numerical analysis of an electromagnetic field or the like using a finite element method. Mesh generation capable of reducing calculation time while maintaining high calculation accuracy without impairing symmetry of the shape model of the rotating body to be analyzed. An object is to provide an apparatus, a mesh generation method, and a computer program. (See para 008 and 001, MATSUNAGA )



Regarding claim 19
Kenji   does not teach wherein the generated mesh is partitioned into a plurality of regions based on the cut line.
However,  MATSUNAGA  further teaches wherein the generated mesh is partitioned into a plurality of regions based on the cut line. (see para 91-92- As shown in FIG. 18, a part of the shape model of the rotating machine having rotational symmetry is set on XY axes that are orthogonal to each other about the rotation axis O. Then, for example, the rotation angles of the intersections P1, P2,..., Pn between the arc 51 having a radius (R + Δr) exceeding the minimum radius R of the stator 32 and the boundary of each member constituting the stator 32 are obtained. The rotation angle to be obtained is 0 (zero) in the X-axis direction. That is, the rotation angle of the intersection point P1 is set to 0 degree, and thereafter the rotation angles of the intersection points P2, P3,..., Pn (n is a natural number) between the arc 51 and the boundary of each member constituting the stator 32 are obtained. )



10.         Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUNAGA (JP2011191896A) in view of Kenji (PUB NO: JP2019049792A1) and further in view Shepherd (Topologic and geometric constraint-based hexahedral mesh generation. Vol. 68. No. 03. 2007. (Year: 2007)). 

Regarding claim 21
MATSUNAGA  teaches non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system (see fig 1)  to perform a method comprising, the method comprising:

generating an adaptive base mesh of the identified master region, (see para 004-007-when the mesh of the rotating part is rotated, the adaptive analysis is performed again based on the mesh subdivided by executing the adaptive analysis at the previous rotation. By doing so, the time required for the second and subsequent adaptive analyzes can be shortened, and a constant calculation accuracy can be maintained. On the other hand, in order to maintain calculation accuracy, it is also considered to perform adaptive analysis while maintaining the parent-child relationship of the area where the mesh is generated. See para 89- the parent mesh area that is the base)

the adaptive base mesh comprising matching boundaries, each matching boundary next to a respective neighboring repetition of the master region in the geometry; (see para 59- Returning to FIG. 4, the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model. See para 76- When the CPU 11 determines that it has not rotated to a predetermined rotation angle (step S1406: NO), the CPU 11 generates the mesh generated in the rotor (rotating unit) 31 in the rotation direction generated in the space portion 33, and the like. A predetermined rotation angle is rotated along the mesh divided at the pitch (step S1407), the process returns to step S1405, and the above-described process is repeated.)

generating a first mesh for features of the geometry in a portion of the master region bounded by boundary meshes of the matching boundaries in the adaptive base mesh, (see para 94-95-It is assumed that a rotational symmetry axis 72 indicating the boundary position of the symmetry region exists. For example, as shown in FIG. 19D, a common difference, for example, intersections P1, P14, or a central part of a difference that is a multiple, such as a central part of intersections P5, P6, a central part of intersections P9, P10, This is a position where the rotational symmetry axis 72 indicating the boundary position of the symmetry regions having rotational symmetry is present. Among the plurality of extracted symmetric areas, for example, a differential sequence 73 from the intersection P1 to the center of the intersections P5 and P6, that is, a symmetric area with a rotation angle of 0 degrees to 30 degrees is defined as one symmetric area (parent mesh area). By selecting, the mesh (parent mesh) generated in the parent mesh area can be copied to another symmetric area.)

wherein the first mesh is generated with the boundary meshes frozen; (see page 382-The advancing front approach represents mesh generation methods based on the first idea; the generation front is defined as the boundary between the meshed and the unmeshed parts of the domain. The key step that must be addressed for the advancing front method is the proper introduction of new elements to the unmeshed region. See page 384-At the start of the generation process, the generation front is given exactly by the collection of all the segments on the boundary. While the domain boundary always remains the same, the generation front changes continuously throughout the generation process and has to be updated whenever a new element is formed.)


partitioning the generated first mesh into a first portion and a second portion along a mesh boundary, (see para 96- Further, when focusing on mirror symmetry, it can be seen that the difference column 73 has mirror symmetry with the central portion as the mirror symmetry axis. For example, as shown in FIG. 19 (e), the difference rows 74 and 74 (5, 3, 7) or (7, 3, 5) have mirror symmetry with the central portion as the mirror symmetry axis 75.)


wherein the first portion is connected to a first one of the boundary meshes via a first one of the matching boundaries, and wherein the second portion is connected to a second one of the boundary meshes via a second one of the matching boundaries;(see para 59-the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model. See para 96-For example, as shown in FIG. 19 (e), the difference rows 74 and 74 (5, 3, 7) or (7, 3, 5) have mirror symmetry with the central portion as the mirror symmetry axis 75. Therefore, it can be extracted as a symmetric region having mirror symmetry with respect to each other. Among the extracted symmetric areas, a difference sequence 74 from the intersection point P1 to the central part of the intersection points P3 and P4, that is, a symmetric area with a rotation angle of 0 degrees to 15 degrees is selected as one symmetric area (parent mesh area), By mirror-copying with the mirror symmetry axis 75, the mesh (parent mesh) generated in the parent mesh region can be copied to another symmetry region. See para 75-For example, a plurality of nodes are generated in a predetermined symmetric area obtained by dividing the area. Using the Delaunay method or the like, the generated nodes are connected to generate a mesh.)

 
generating an arbitrary matching boundary mesh representing a separate region of the geometry, (see para 59-Returning to FIG. 4, the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model. See para 20- By synthesizing the most finely divided mesh in one symmetric area, and using the synthesized mesh as a parent mesh, another symmetry based on rotational symmetry and / or mirror symmetry between multiple symmetric areas By copying to each of the regions, it is possible to generate a mesh without impairing symmetry in a target region for generating a mesh in a shape model of a rotating body having rotational symmetry and / or mirror symmetry.)

wherein the geometry corresponds to repetitions of the separate region, (see para 19-Based on rotational symmetry and / or mirror symmetry between multiple symmetric areas, with the mesh generated in the symmetric area where the mesh is most finely divided among the meshes subdivided by adaptive analysis as the parent mesh By copying to each of the other symmetric regions, a mesh can be generated without impairing the symmetry in the target region for generating the mesh in the geometric model having rotational symmetry and / or mirror symmetry. )

wherein the arbitrary matching boundary mesh corresponds to an assembly of the first portion connected to the first one boundary mesh and the second portion connected to the second one boundary mesh ;(see para 59-the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model. See para 96-For example, as shown in FIG. 19 (e), the difference rows 74 and 74 (5, 3, 7) or (7, 3, 5) have mirror symmetry with the central portion as the mirror symmetry axis 75. Therefore, it can be extracted as a symmetric region having mirror symmetry with respect to each other. Among the extracted symmetric areas, a difference sequence 74 from the intersection point P1 to the central part of the intersection points P3 and P4, that is, a symmetric area with a rotation angle of 0 degrees to 15 degrees is selected as one symmetric area (parent mesh area), By mirror-copying with the mirror symmetry axis 75, the mesh (parent mesh) generated in the parent mesh region can be copied to another symmetry region. See para 75-For example, a plurality of nodes are generated in a predetermined symmetric area obtained by dividing the area. Using the Delaunay method or the like, the generated nodes are connected to generate a mesh.) and 

wherein the arbitrary matching boundary mesh comprise matching boundaries, each matching boundary of the arbitrary matching boundary mesh corresponding to the mesh boundary for the partition of the first portion and the second portion, and each matching boundary of the arbitrary matching boundary mesh next to a respective neighboring repetition of the separate region in the geometry. *see para 59-the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary and the space around the mesh generated by copying in step S410 (step S411), and the entire shape model. See para 94-96 and fig 19-For example, as shown in FIG. 19 (e), the difference rows 74 and 74 (5, 3, 7) or (7, 3, 5) have mirror symmetry with the central portion as the mirror symmetry axis 75. Therefore, it can be extracted as a symmetric region having mirror symmetry with respect to each other. Among the extracted symmetric areas, a difference sequence 74 from the intersection point P1 to the central part of the intersection points P3 and P4, that is, a symmetric area with a rotation angle of 0 degrees to 15 degrees is selected as one symmetric area (parent mesh area), By mirror-copying with the mirror symmetry axis 75, the mesh (parent mesh) generated in the parent mesh region can be copied to another symmetry region.)

the region identified based on a cut line (see para 90-91 and see fig 18-For example, when a rotating machine having rotational symmetry is a mesh generation target, a rotation angle about the rotation axis O is acquired as position information regarding the intersection of the shape model of the rotating machine and an arc having a predetermined radius. Then, for example, the rotation angles of the intersections P1, P2,..., Pn between the arc 51 having a radius (R + Δr) exceeding the minimum radius R of the stator 32 and the boundary of each member constituting the stator 32 are obtained.)

Examine note: MATSUNAGA  teaches generating several regions based on cut line fig 18 through intersections P1, P2,..., Pn. 

MATSUNAGA  does not teach identifying a master region to represent a periodic pattern of a geometry representing a physical structure, wherein the geometry corresponds to repetitions of the master region, wherein the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry, the features in the geometry represents objects in the physical structure that are rotationally periodic.

In the related field of invention, Kenji teaches identifying a master region to represent periodic pattern of a geometry representing a physical structure, wherein the geometry corresponds to repetitions of the master region; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. See para 18-Further, the computer 201 performs mesh division processing on the basic area 102 of FIG. 2 to obtain the basic area mesh 112 shown in FIG. 3. )

the features in the geometry represents objects in the physical structure that are rotationally periodic. (see para 33-In the analysis system of the embodiment described above, the object to be analyzed is a rotating machine comprising a rotor and a stator, but in this embodiment, a structure having an arbitrary shape having a periodic structure is to be analyzed.)

It would have been obvious at the time of filing of this application to combine teachings of MATSUNGA to Kenji in order to the generate a mesh of the entire analysis region without the user specifying a method for copying the mesh-partitioned basic division model. An object of the present invention is to provide a structural mesh automatic generation method for a periodic structure and a program for realizing the same. When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. (See para 009 and para 002, Kenji  )
The combination of MATSUNAGA  and Kenji does not teach the master region is identified based on a cut line having minimal intersections with features in geometry among a plurality of cut lines for the geometry.

In the related field of invention, Shepherd teaches the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry;(see page 43- Define the region or elements to be refined - The hexahedra in the refinement region are replaced with a predefined template of smaller elements. see page 115-117- In Figure 6.3 we demonstrate several successive spherical cuts from a single hexahedral mesh of a cubical geometry. Where two sheets intersect, the result is a string of mesh edges that align with the cut enabling the sharp features in the resulting model to be recognized. Figure 6.4 lists the resulting quality of each of the elements demonstrating the overall high quality of the resulting mesh. See page 161- to create the new solid model we often utilized this topology in creating the new geometric features in the original solid-model. See also section 4.3-Minimal mesh)


    PNG
    media_image1.png
    414
    846
    media_image1.png
    Greyscale


Examiner note: The 3rd cut as the optimal cut with minimum geometry intersection since the element count is smaller than other cuts. Spherical cuts is the cut line.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by MATSUNAGA  to include the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry as taught by Shepherd in the system of MATSUNAGA  and Kenji in order to demonstrate construction of hexahedral meshes for multi-surface geometric solids by introducing multiple fundamental sheets to satisfy the hexahedral mesh generation constraints for the geometric solid.(See Abstract, Shepherd)


Regarding claim 23
MATSUNAGA  further teaches wherein the second portion is rotated by a periodic region angle.(see para 93- FIG. 19 is an exemplary diagram illustrating an analysis procedure of the acquired distribution state of the rotation angle in the mesh generation device 1 according to Embodiment 3 of the present invention. First, when the rotation angles at the intersections P1, P2,..., P14 are acquired as shown in FIG. 19A)

11.     Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUNAGA (JP2011191896A) in view of Kenji (PUB NO: JP2019049792A1) and further in view Shepherd (Topologic and geometric constraint-based hexahedral mesh generation. Vol. 68. No. 03. 2007. (Year: 2007)) and still further in view of Lo, S. H. "Finite element mesh generation and adaptive meshing." Progress in Structural Engineering and Materials 4.4 (2002): 381-399.)

Regarding claim 22
MATSUNAGA  further teaches:
generating a second mesh for features of the geometry in the portion of the master region bounded by boundary meshes of the matching boundaries in the adaptive base mesh, (see para 59 and para 95- For example, as shown in FIG. 19D, a common difference, for example, intersections P1, P14, or a central part of a difference that is a multiple, such as a central part of intersections P5, P6, a central part of intersections P9, P10, This is a position where the rotational symmetry axis 72 indicating the boundary position of the symmetry regions having rotational symmetry is present. )

The combination of MATSUNAGA , Kenji  and Shepherd does not teach wherein the second mesh is generated with the boundary meshes frozen. 

In the related field of invention, Lo teaches wherein the second mesh is generated with the boundary meshes frozen. (see page 382-The advancing front approach represents mesh generation methods based on the first idea; the generation front is defined as the boundary between the meshed and the unmeshed parts of the domain. The key step that must be addressed for the advancing front method is the proper introduction of new elements to the unmeshed region. See page 384-At the start of the generation process, the generation front is given exactly by the collection of all the segments on the boundary. While the domain boundary always remains the same, the generation front changes continuously throughout the generation process and has to be updated whenever a new element is formed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by MATSUNAGA  to include wherein the second mesh is generated with the boundary meshes frozen as taught by Lo in the system of MATSUNAGA , Kenji   and Shepherd in order to provide a detailed account of the development of mesh generation techniques on planar regions, over curved surfaces and within volumes for the past years. Emphasis will be on the generation of the unstructured meshes for purpose of complex industrial applications and adaptive refinement finite element analysis. (See Abstract, Lo)


 12.         Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUNAGA (JP2011191896A) in view of Kenji (PUB NO: JP2019049792A1) and further in view of Kanai et al (“Decomposing scanned assembly meshes based on periodicity recognition and its application to kinematic simulation modeling”, 2013), hereinafter Kanai and further in view Shepherd (Topologic and geometric constraint-based hexahedral mesh generation. Vol. 68. No. 03. 2007. (Year: 2007)) and still further in view of Lo, S. H. "Finite element mesh generation and adaptive meshing." Progress in Structural Engineering and Materials 4.4 (2002): 381-399.)

Regarding claim 1
MATSUNAGA  teaches non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system (see fig 1)  to perform a method comprising, the method comprising:

 generating an adaptive base mesh of the identified master region, (see para 004-007-when the mesh of the rotating part is rotated, the adaptive analysis is performed again based on the mesh subdivided by executing the adaptive analysis at the previous rotation. By doing so, the time required for the second and subsequent adaptive analyzes can be shortened, and a constant calculation accuracy can be maintained. On the other hand, in order to maintain calculation accuracy, it is also considered to perform adaptive analysis while maintaining the parent-child relationship of the area where the mesh is generated. See para 89- the parent mesh area that is the base)

dividing the generated adaptive base mesh of the master region into a first interior region and another region. (see para 009-dividing the shape model into a plurality of symmetric regions based on the information on the symmetric region information acquiring means for acquiring information on the plurality of symmetric regions having mirror symmetry and the information on the acquired shape model and the information on the plurality of symmetric regions.)

generating a first mesh to the first interior region of the master region;( see para 94-95-It is assumed that a rotational symmetry axis 72 indicating the boundary position of the symmetry region exists. For example, as shown in FIG. 19D, a common difference, for example, intersections P1, P14, or a central part of a difference that is a multiple, such as a central part of intersections P5, P6, a central part of intersections P9, P10, This is a position where the rotational symmetry axis 72 indicating the boundary position of the symmetry regions having rotational symmetry is present. Among the plurality of extracted symmetric areas, for example, a differential sequence 73 from the intersection P1 to the center of the intersections P5 and P6, that is, a symmetric area with a rotation angle of 0 degrees to 30 degrees is defined as one symmetric area (parent mesh area). By selecting, the mesh (parent mesh) generated in the parent mesh area can be copied to another symmetric area.)

the region identified based on a cut line (see para 90-91 and see fig 18-For example, when a rotating machine having rotational symmetry is a mesh generation target, a rotation angle about the rotation axis O is acquired as position information regarding the intersection of the shape model of the rotating machine and an arc having a predetermined radius. Then, for example, the rotation angles of the intersections P1, P2,..., Pn between the arc 51 having a radius (R + Δr) exceeding the minimum radius R of the stator 32 and the boundary of each member constituting the stator 32 are obtained.)

Examine note: MATSUNAGA  teaches generating several regions based on cutline see fig 18 through intersections P1, P2,..., Pn. 

MATSUNAGA  does not teach identifying a master region to represent a periodic pattern of a geometry, the geometry representing a physical structure in a simulation of the physical structure that has the periodic pattern, wherein the master region is identified based on a cut line having minimal intersections with features in geometry among a plurality of cut lines for the geometry, the features in the geometry represents objects in the physical structure that are rotationally periodic;
partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion;
rotating the floating portion by a periodic region angle; and
assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern. And the another region is a first fringe region. 


In the related field of invention, Kenji teaches identifying a master region to represent periodic pattern of a geometry representing a physical structure, wherein the geometry corresponds to repetitions of the master region; (see para 15-16- FIG. 1 shows an analysis area 101 of a two-dimensional rotary machine model cut into halves necessary for analysis of the rotary machine. A basic region 102 which is a basis for generating a periodic structure mesh is shown in FIG.2. The basic area 102 has a shape, a material, and the like designated in advance by a user or the like, and is configured of a basic rotor area 12 including the rotor 11 and a basic stator area 22 including the stator 21. See para 18-Further, the computer 201 performs mesh division processing on the basic area 102 of FIG. 2 to obtain the basic area mesh 112 shown in FIG. 3. )

the features in the geometry represents objects in the physical structure that are rotationally periodic. (see para 33-In the analysis system of the embodiment described above, the object to be analyzed is a rotating machine comprising a rotor and a stator, but in this embodiment, a structure having an arbitrary shape having a periodic structure is to be analyzed.)

It would have been obvious at the time of filing of this application to combine teachings of MATSUNAGA  to Kenji in order to the generate a mesh of the entire analysis region without the user specifying a method for copying the mesh-partitioned basic division model. An object of the present invention is to provide a structural mesh automatic generation method for a periodic structure and a program for realizing the same. When an analysis region having a periodic structure is numerically analyzed by a finite element method or the like as in a rotating machine, the accuracy of numerical analysis is improved if the mesh structure after mesh division also has periodicity. (See Kenji, para 009 and para 002)

The combination of MATSUNAGA  and Kenji does not teach 
partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion;
rotating the floating portion by a periodic region angle; and
assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern and 
wherein the master region is identified based on a cut line having minimal intersections with features in geometry among a plurality of cut lines for the geometry; and the another region is a first fringe region.

In the related field of invention, Kanai teaches partitioning the generated first mesh of the first interior region of the master region into a static portion and a floating portion; (see page 838- Fig. 15 shows the results of periodicity recognitions for the artificial assembly meshes of gear trains. These three types of mesh, (a)–(c), were generated in a similar way by triangulating a CAD model of the gear assembly in Fig. 4 and by generating meshes using CAE software. The first assembly mesh (Fig. 15(a)) is a normal-type one, and it does not have any assembly error. The second mesh (Fig. 15(b)) is a floating-type one, generated first by translating two gear models along the rotational axis by 6 and 3 mm with reference to one of three gears, which imitates positional offset errors along the axis between gears.

rotating the floating portion by a periodic region angle; (see page 838- The second mesh (Fig. 15(b)) is a floating-type one, generated first by translating two gear models along the rotational axis by 6 and 3 mm with reference to one of three gears, which imitates positional offset errors along the axis between gears. And see table 1)
and

assembling the static portion and the floating portion to generate an arbitrary matching boundary mesh of the geometry with the periodic pattern. (see page 833- As shown in Fig. 5(d), our method uses only the vertices located around the region boundaries (“boundary vertices”) for ICP matching, and it greatly reduces the computational cost without decreasing the matching accuracy see page 835-836-To generate such a complete mesh of each gear, our method first enlarges the gear teeth regions and extracts as large regions as possible where periodicities are valid by our simultaneous region growing. Then our geometric synthesis fills the additional points onto the false regions where the appropriate gear teeth regions are not detected by our segmentation and classification and where surface meshes are not created in the CT scanned mesh. These procedures can extract the enlarged and the synthesized all-round point sets for each gear, and the complete meshes of the gears can be created by triangulating them. see page 838- The assembly meshes contain about 450,000 triangles. See page 841- In our experiments, our algorithm can generate the complete meshes when about half the regions are correctly segmented and classified. We note that the extraction accuracy of parameters, such as rotational axes and basis angles, decreases as fewer regions are segmented and are classified.)

It would have been obvious at the time of filing of this application to combine teachings of MATSUNAGA  and Kenji to Kanai in order to accurately recognize the periodicity of each gear, then to extract sets of topologically connected mesh elements where periodicities are valid, and finally to interpolate points in plausible ways from an engineering viewpoint to the area where surface meshes are not generated, especially the contact area between parts in the CT scanning process. Another reason to combine is for creating kinematic simulation models which can be used for a gear teeth contact evaluation using extracted partial meshes and their periodicities. Such an evaluation of teeth contacts is one of the most important functions in kinematic simulations of gear assemblies for predicting the power transmission efficiency, noise and vibration. (See Kanai, Abstract)

The combination of Lo, Kenji and Kanai does not teach the master region is identified based on a cut line having minimal intersections with features in geometry among a plurality of cut lines for the geometry.

In the related field of invention, Shepherd teaches the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry;(see page 43- Define the region or elements to be refined - The hexahedra in the refinement region are replaced with a predefined template of smaller elements. see page 115-117- In Figure 6.3 we demonstrate several successive spherical cuts from a single hexahedral mesh of a cubical geometry. Where two sheets intersect, the result is a string of mesh edges that align with the cut enabling the sharp features in the resulting model to be recognized. Figure 6.4 lists the resulting quality of each of the elements demonstrating the overall high quality of the resulting mesh. See page 161- to create the new solid model we often utilized this topology in creating the new geometric features in the original solid-model. See also section 4.3-Minimal mesh)


    PNG
    media_image1.png
    414
    846
    media_image1.png
    Greyscale


Examiner note: The 3rd cut as the optimal cut with minimum geometry intersection since the element count is smaller than other cuts. Spherical cuts is the cut line.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by MATSUNAGA  to include the master region is identified based on a cut line having minimal intersections with features in the geometry among a plurality of cut lines for the geometry as taught by Shepherd in the system of MATSUNAGA , Kenji   and Kanai in order to demonstrate construction of hexahedral meshes for multi-surface geometric solids by introducing multiple fundamental sheets to satisfy the hexahedral mesh generation constraints for the geometric solid.(See Abstract, Shepherd)

The combination of MATSUNAGA , Kenji  , Kanai and Shepherd does not teach a first fringe region. 

In the related field of invention, Lo teaches a first fringe region.  ((see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of periodic structure mesh automatic generation method for a periodic structure as disclosed by MATSUNAGA  to include teaches the another region is a first fringe region as taught by Lo in the system of MATSUNAGA , Kenji  , Kanai and Shepherd in order to provide a detailed account of the development of mesh generation techniques on planar regions, over curved surfaces and within volumes for the past years. Emphasis will be on the generation of the unstructured meshes for purpose of complex industrial applications and adaptive refinement finite element analysis. (See Abstract, Lo)


 Regarding claim 2
MATSUNAGA  further teaches dividing the generated assembled arbitrary matching boundary mesh into a second interior region and a second region; ((see para 009-dividing the shape model into a plurality of symmetric regions based on the information on the symmetric region information acquiring means for acquiring information on the plurality of symmetric regions having mirror symmetry and the information on the acquired shape model and the information on the plurality of symmetric regions.)

generating a second mesh to the second interior region of the generated assembled arbitrary matching boundary mesh;( see para 59 and para 95- For example, as shown in FIG. 19D, a common difference, for example, intersections P1, P14, or a central part of a difference that is a multiple, such as a central part of intersections P5, P6, a central part of intersections P9, P10, This is a position where the rotational symmetry axis 72 indicating the boundary position of the symmetry regions having rotational symmetry is present. )

MATSUNAGA  does not teach a second fringe region. 

In the related field of invention, Lo teaches a second fringe region.  (see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh.)


Regarding claim 3
MATSUNAGA  does not teach wherein the identifying of the master region comprises: wherein the identifying of the master region comprises: identifying a default master region; detecting a sweep angle; 

However, Kenji further teaches identifying a default master region; (see para 31-since it is possible to create an analysis area of a multiple of that for the minimum analysis area mesh created by default, when the user needs a mesh of the entire rotating machine, the request is easily met It has the effect of being able to.)
detecting a sweep angle; (See para 17 - the circumferential opening angle of the rotor basic area 12 is θR, the circumferential opening angle of the stator basic area 22 is θS, and the circumferential direction of the rotor basic area 12 is required to complete the analysis area 101.)




Regarding claim 4
MATSUNAGA  does not teach wherein the detecting of the sweep angle includes checking a geometry intersection on each of the plurality of cut lines through the default region.

However, Shepherd further teaches wherein the detecting of the sweep angle includes checking a geometry intersection on each of the plurality of cut lines through the default region. ((see page 43- Define the region or elements to be refined - The hexahedra in the refinement region are replaced with a predefined template of smaller elements. see page 115-117- In Figure 6.3 we demonstrate several successive spherical cuts from a single hexahedral mesh of a cubical geometry. Where two sheets intersect, the result is a string of mesh edges that align with the cut enabling the sharp features in the resulting model to be recognized. Figure 6.4 lists the resulting quality of each of the elements demonstrating the overall high quality of the resulting mesh. See also section 4.3-Minimal mesh)

    PNG
    media_image1.png
    414
    846
    media_image1.png
    Greyscale


Examiner note: The 3rd cut as the optimal cut with minimum geometry intersection since the element count is smaller than other cuts. Spherical cuts is the cut line.

Regarding claim 5
MATSUNAGA  further teaches wherein the generating of the adaptive base mesh comprises:
generating a coarse mesh of a first portion of the master region; (see page 68- The mesh generation unit 204 divides the shape model into a plurality of symmetric regions based on the acquired information about the shape model and information about the plurality of symmetric regions, generates a predetermined mesh (coarse mesh), and relates to the generated mesh Information is stored in the storage device 13.)

adaptively refining the generated coarse mesh while maintaining a valid matching boundary. ( see para 69- Specifically, for each symmetric region, the mesh is subdivided until the analysis error by the finite element method based on the generated mesh converges within a predetermined range (becomes smaller than a predetermined value. see para 85-the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary)

generating a mirror mesh of a second portion of the master region by mirroring the generated coarse mesh to cover the second portion of the master region; (see para 96-Among the extracted symmetric areas, a difference sequence 74 from the intersection point P1 to the central part of the intersection points P3 and P4, that is, a symmetric area with a rotation angle of 0 degrees to 15 degrees is selected as one symmetric area (parent mesh area), By mirror-copying with the mirror symmetry axis 75, the mesh (parent mesh) generated in the parent mesh region can be copied to another symmetry region.)


assembling the generated coarse mesh of the first portion of the master region and the generated mirror mesh of the second portion of the master region; (see para 75-For example, a plurality of nodes are generated in a predetermined symmetric area obtained by dividing the area. The node may be generated at a random position, or may be generated at a position according to a predetermined rule. Then, using the Delaunay method or the like, the generated nodes are connected to generate a mesh.)

Regarding claim 6
MATSUNAGA  further teaches wherein the first region includes a plurality of mesh elements connected to the matching boundary mesh. (see para 15-the present invention expresses a shape model as a combination of a plurality of finite elements, and generates a mesh for calculating a predetermined physical quantity by the finite element method. see para 46- For example, a plurality of nodes are generated in a predetermined symmetric area obtained by dividing the area. The node may be generated at a random position, or may be generated at a position according to a predetermined rule. Then, using the Delaunay method or the like, the generated nodes are connected to generate a mesh. See para 59- the CPU 11 of the mesh generation device 1 generates a mesh so as to match the boundary a)

Examiner note: Lo teaches a first fringe region.  ((see page 387- an advancing front approach is employed to divide the triangular mesh into meshed and unmeshed zones for systematic merging. An initial set of merging fronts is defined which includes all the boundary segments. Triangles are systematically combined at the front, advancing towards the interior of the triangular mesh.)


Regarding claim 7
MATSUNAGA  teaches meshing the geometry features in first interior region; (see para 95- Among the plurality of extracted symmetric areas, for example, a differential sequence 73 from the intersection P1 to the center of the intersections P5 and P6, that is, a symmetric area with a rotation angle of 0 degrees to 30 degrees is defined as one symmetric area (parent mesh area). By selecting, the mesh (parent mesh) generated in the parent mesh area can be copied to another symmetric area.)

assembling the generated first mesh of the first interior region of the master region and the frozen first fringe region.(see para 75-For example, a plurality of nodes are generated in a predetermined symmetric area obtained by dividing the area. The node may be generated at a random position, or may be generated at a position according to a predetermined rule. Then, using the Delaunay method or the like, the generated nodes are connected to generate a mesh.)

MATSUNAGA  does not teach freezing the first fringe region. 

However, Lo teaches generating of the first mesh to the first interior region of the master region comprises: freezing the first fringe region; (see page 382-filling the interior, as yet unmeshed region. See page 395- Applying the plastering method, hexahedral elements are generated as far as possible into the volume. The remaining voids within the volume are meshed into tetrahedra by a general triangulation procedure. On the other hand, Min presents a hexahedral-dominated meshing technique by making offsets from the boundary to form layers of hexahedra. After shells of hexahedral elements are peeled off, the shrunken volume is filled with tetrahedra.)

Regarding claim 8
MATSUNAGA  further teaches wherein the static segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle larger than the central plane angle. ( see para 51-52-The CPU 11 of the mesh generation device 1 specifies the rotation angle and magnetomotive force to be analyzed as analysis conditions based on the result of the magnetic field analysis in step S405 (step S701), and based on the specified rotation angle and magnetomotive force. The magnetic field analysis is performed again (step S702). The CPU 11 calculates an error for each element of the mesh (step S703), and determines whether there is an element for which the calculated error is greater than a predetermined value (step S704). -When the CPU 11 determines that there is an element with an error greater than a predetermined value (step S704: YES), the CPU 11 divides a necessary element, that is, an element with an error greater than the predetermined value (step S705), and performs the process step. It returns to S702 and repeats the process mentioned above.)


Regarding claim 9
MATSUNAGA further teaches wherein the floating segment includes a plurality of elements in the generated first mesh of the first interior region of the master region having a central point location angle equal to or smaller than the central plane angle.(see para 90-91-For example, when a rotating machine having rotational symmetry is a mesh generation target, a rotation angle about the rotation axis O is acquired as position information regarding the intersection of the shape model of the rotating machine and an arc having a predetermined radius. Then, for example, the rotation angles of the intersections P1, P2,..., Pn between the arc 51 having a radius (R + Δr) exceeding the minimum radius R of the stator 32 and the boundary of each member constituting the stator 32 are obtained. see para 51-52-The CPU 11 of the mesh generation device 1 specifies the rotation angle and magnetomotive force to be analyzed as analysis conditions based on the result of the magnetic field analysis in step S405 (step S701), and based on the specified rotation angle and magnetomotive force. The magnetic field analysis is performed again (step S702). The CPU 11 calculates an error for each element of the mesh (step S703), and determines whether there is an element for which the calculated error is greater than a predetermined value (step S704). -When the CPU 11 determines that there is an element with an error greater than a predetermined value (step S704: YES), the CPU 11 divides a necessary element, that is, an element with an error greater than the predetermined value (step S705), and performs the process step. It returns to S702 and repeats the process mentioned above. When the CPU 11 determines that there is no element whose error is greater than the predetermined value (step S704: NO), the CPU 11 determines that the subdivision process has ended, and returns the process to step S409.)

Regarding claim 10
MATSUNAGA  further teaches creating a new arbitrary boundary at an interface of the static segment and the floating segment.(See para 96-For example, as shown in FIG. 19 (e), the difference rows 74 and 74 (5, 3, 7) or (7, 3, 5) have mirror symmetry with the central portion as the mirror symmetry axis 75. Therefore, it can be extracted as a symmetric region having mirror symmetry with respect to each other. Among the extracted symmetric areas, a difference sequence 74 from the intersection point P1 to the central part of the intersection points P3 and P4, that is, a symmetric area with a rotation angle of 0 degrees to 15 degrees is selected as one symmetric area (parent mesh area), By mirror-copying with the mirror symmetry axis 75, the mesh (parent mesh) generated in the parent mesh region can be copied to another symmetry region

Examiner note: MATSUNAGA  teaches a first portion and second portion and they are connected to form the new arbitrary boundary. Kanai teaches static and floating segment as previously recited in claim 1.




Relevant prior art

13.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schneider et al. “Automatic three-dimensional geometry and mesh generation of periodic representative volume elements for matrix-inclusion composites”, 2016.
Discussing a method to automatically generate and mesh a periodic three dimensional microstructure for matrix-inclusion composites. The method also discusses about  the creation of cubic representative volume elements (RVEs) featuring a periodic geometry and a periodic mesh topology suitable for the application of periodic boundary conditions in the framework of finite element simulations. The method systematically combines various meshing tools in an extremely efficient and robust algorithm.
US 20140184599 A1 Quilot et al.
Discussing the method for parameterizing a three-dimensional modeled object for tessellation. The method comprising the steps of providing a boundary representation of the modeled object, the boundary representation comprising geometrical data including parametric surfaces and topological data including a set of faces each defined as a portion of the 2D domain of a respective parametric surface; determining 2D meshes each fitting a respective face; and associating the 2D meshes to the geometrical data of the boundary representation. Such a solution improves the tessellation of a 3D modeled object.


Conclusion

14.           All claims 1-23 are rejected.
15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147